SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedDecember, Year BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| ﻿ BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons On 22 December 2011 BP p.l.c. was informed by Computershare Plan Managers that on 19 December 2011 the following Directors and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their name at a Reference share price of $7.257 per share, through the BP Scrip Dividend Programme. Scrip dividend on Ordinary shares Mr I. C. Conn Mr R. Bondy Dr M. C. Daly Mr A. Hopwood Mr B. Looney Dr H. Schuster Mr S. Westwell BP p.l.c. was advised that on 19 December 2011 the following Directors and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP odinary shares shown opposite their name at a Reference share price of $7.257 per share, through the BP Scrip Dividend Programme. ShareMatch UK ShareMatch UK (Overseas) Global ShareMatch Mr I. C. Conn 98 N/A N/A Mr R. Bondy 29 N/A N/A Dr M. C. Daly N/A 56 N/A Mr B. Looney 35 N/A N/A Dr H. Schuster N/A N/A 12 Mr S. Westwell 33 N/A 6 BP p.l.c. was further advised that on 19 December 2011 the following senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at a Reference share price of $7.257 per share, through the BP Scrip Dividend Programme. Deferred Annual Bonus Plan Executive Performance Plan Restricted Share Plan Mr R. Bondy Dr M. C. Daly Mr A. Hopwood N/A Mr B. Looney Dr H. Schuster N/A Mr S. Westwell BP p.l.c. was also notified on 20 December 2011 by Barclays Wealth that on 19 December 2011 Ian Davis, a director of BP p.l.c., acquired 99 BP ordinary shares (ISIN number GB0007980591) at a Reference share price of $7.257 per share, through participation in the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 22 December 2011 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
